Title: To James Madison from William McConnell, 8 October 1814
From: McConnell, William
To: Madison, James


        
          Honered Sir,
          Washington County Va. October 8th. 1814
        
        Having for some time had a desire of entering into the service of my cuntrey, I have therefore taken the liberty to offer to your excelency this my petition, for a commision in the regular service, as I am now Just in the prime of life I feel myself dispos’d to spend my days during the present war in distroying the ennimy’s of our beloved Cuntrey, which if your excelency will honour your petitioner with a capts. or first Lieuts. commission in a rifle or cavelrey companey my life shall be the forfiture if ever I

prove treacherous to the united states of which I profess my self to be a cittizen my reson for never offering my service to your excelency before was that I thought I was not far enough advanced in years to assume the command of Regiment or Battalion &. I yet think myself too young for more than a Capty. untill I have been in service a while, althou I flatter myself with the beleaf that practis is all I lack, I will Just inform your excelency that it is not for sake of money that I offer my services for if I was to follow farming which is my natureal occupation, I can make more money yearly than I could with a majors commision, it is only Just for the love of my cuntrey that I wish to be to enter into the service of it, I will wait &. hold myself in rediness for your excelency’s answer or commison untill the first of January 1815, as I have no acquaintance with any of the members of congress only Mr. Sheffey I hope your excelency will dispose of me as you think proper, for I am determin’d never to ask him to recommend me, I am with due Sentiments of respect your most Obt. Sert.
        
          William Mc.Connell
        
        
          N.B. My being in bad health at this time causes me to rite indefferantly which I hope you will excuse.
        
      